Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .

Exparte Quayle Action

Status of claims
Claims 3, 4, 10, 21 and 22 are pending.
Claim 21 should be canceled.

Duplicate Claims 
Claim 21 appears to be substantially duplicative to claim 3.  claim 21 should be cancelled or amended. 


The rejection over claim 3, 4, 10, 21 and 22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Pimenta et al. (US 2013/0272970) and Avachat et al. (Carbohydr Polym. 2013, 91(2):537-42, 892 ref dated 10/13/2016) was withdrawn.  Claims 3, 4, 10 and 22 are allowed.  Claim 21 should be canceled.  


	Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5. 
.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627